Citation Nr: 1717021	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  15-40 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lymphedema, to include as a result of exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as a result of exposure to herbicides. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicides. 


WITNESSES AT HEARING ON APPEAL

The Veteran, his Spouse, his Son and his Daughter


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1954 to June 1976, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran, his wife, his son and his daughter testified at a travel board hearing in November 2016 before the undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The service personnel records show that the Veteran served in Vietnam, which is consistent with the competent and credible testimony offered by the Veteran and his spouse at the November 2016 Board hearing.

To date, the Veteran has not been afforded a VA examination to evaluate the etiology of either his lymphedema or the peripheral neuropathy of his upper and lower extremities.  A review of service treatment records shows that the Veteran began complaining of experiencing numbness in his lower extremities in 1976 while he was still in service.  During the November 2016 hearing, the Veteran testified that he began experiencing body-wide pain in the 60s and that the pain was nearly constant by the time of his discharge; this was corroborated by the Veteran's family.  

The testimony of the Veteran and his family during the November 2016 hearing, coupled with documentary evidence of complaints in service potentially related to the Veteran's current conditions on appeal satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  In addition, the Veteran is entitled to a VA examination to explore the connection between presumed herbicide exposure and the Veteran's various medical conditions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (Even if a veteran is not entitled to presumptive service connection, they are not precluded from establishing service connection on a direct basis if the evidence so provides.)  Therefore, the Veteran must be scheduled for separate VA examinations to evaluate the nature and etiology of his lymphedema and peripheral neuropathy conditions.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hypertension symptomatology. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Thereafter, schedule the Veteran for a VA examination for the purpose of providing an opinion as to whether lymphedema is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his diagnosis of and treatment for lymphedema.  All necessary special studies or tests must be accomplished.

The examiner is requested to provide an opinion as to whether it is at least as likely as not lymphedema is related to the Veteran's military service, to include exposure to herbicides in service.  In setting forth this opinion, the examiner must consider, and comment on as necessary, an October 2015 letter from a Dr. N.C.B. in which he stated that the Veteran experienced mediastinal lymphadenopathy and suggested that the condition may be related to in-service herbicide exposure. 

The examiner should review the Veteran's claims file and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  The Veteran must also be scheduled for a VA examination for the purpose of providing an opinion as to whether peripheral neuropathy of the upper and lower extremities is related to service.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's assertions relating to his diagnosis of and treatment for peripheral neuropathy.  All necessary special studies or tests must be accomplished.

The examiner is requested to provide an opinion as to whether it is at least as likely as not peripheral neuropathy of the upper and/or lower extremities is related to the Veteran's military service, to include exposure to herbicides in service.  In setting forth this opinion, the examiner must consider, and comment on as necessary, the following: 

a. An April 1976 Physical Examination Questionnaire in which the Veteran reported experiencing numbness and tingling in the extremities, specifically in the upper left leg following exercise.  

b. Credible lay testimony during the November 2016 Board hearing that the Veteran was experiencing pain in his extremities at the time of his discharge in 1976.  

c. Dr. N.C.B.'s October 2015 letter, in which he stated that the Veteran experienced peripheral neuropathy without either spinal stenosis or diabetes as contributing factors. 

The examiner should review the Veteran's claims file and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate. 

The examiner should specifically indicate the reasons and bases for his/her conclusions.

5.  After completion of the foregoing, readjudicate the
claims.  If either benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




